DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 11/30/2021, page 6 have been considered and is persuasive thereby drawing objection hereby withdrawn.
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Liu on 12/07/2021.
AMENDMENTS TO THE CLAIMS:
Claim 1. An illumination arrangement for a microscope, the illumination arrangement comprising: 

an illumination input configured to inject an illumination beam bundle; 

an illumination output configured to output at least three partial beam bundles generated from the illumination beam bundle; [[and]] 

; and
a decoherence apparatus configured to reduce coherence of the light of the at least three partial beam bundles with respect to one another.

	Claim 5 (Cancelled).

Allowable Subject Matter
	Claims 1-4 and 7-19 are allowed over prior art made of record, applicant and examiner’s amendment and for the reasons cited in the remarks filed on 11/30/2021, pages 7-9.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 15 and 19, for example:

	Claim 15 relates to “propagating diffracting and splitting an illumination beam bundle at a diffractive optical element into at least three partial beam bundles propagating along partial beam paths with different propagation directions; reducing coherence of the light of the at least three partial beam bundles with respect to each other; and radiating the at least three partial beam bundles from different directions into a common illumination plane to homogenously and instantaneously illuminate the sample.”
	Claim 19 relates to “a diffractive optical element to split the illumination beam bundle into the at least two partial beam bundles that propagate along partial beam paths, and effect a relative change in respective propagation directions of the at least two partial beam bundles with respect to one another, such that the at least two partial beam bundles output by the illumination arrangement are non-collinear with respect to one another at the illumination output; and a decoherence apparatus is embodied in the form of a retardation arrangement to reduce coherence of the light of the partial beam bundles with respect to one another, and the two partial beam paths have optical path lengths of different length for the propagation of in each case one partial beam bundle.”

In the instant invention where, a detractive optical element 46 is used to avoid the formation of interference in the illumination plane 33, which means that homogeneous illumination of the sample 63 in the illumination plane 33, is possible as shown in FIG. 2 of the instant invention. 
Further, optical path lengths of different length have the advantage that, via them, the temporal coherence of the partial beam bundles with respect to one another can be reduced, and that a sample to be examined in the microscope is illuminated homogeneously in an illumination plane, and strongly absorbing or scattering regions of the sample exhibit reduced or no shadow formation.
Claims 2-4, 7-14 and 16-18 that depend from either claims 1, 15 or 19, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
December 18, 2021